This case is before us after rehearing granted pursuant to opinion filed herein on October 3, 1935.
It is contended that the opinion and judgment in this case is at variance with the opinions and judgments in the cases of A.C.L. Ry. Co. v. Amos, 94 Fla. 588, 115 So. 315; and Ellis v. A.C.L. Ry. Co., 68 Fla. 160, 66 So. 1005, and that the opinion does violence to Section 46 of Chapter 5596, Acts of 1907, and amendments thereto now appearing as Section 960 C.G.L., 1927.
The pertinent part of that section is quoted in the original opinion and it could serve no useful purpose to again quote it here.
Our construction of the above mentioned section is that it establishes as principles for the taxation of railroad property that there should be first ascertained the total length and value of the main track, branch, switch and spur tracks and side tracks owned by a railroad in this State and that there should be ascertained the value of lots, or parts of lots, not leased or rented and that there should be ascertained the value of the terminal facilities in the State. And, second, that there should then be ascertained the length of track mileage and the value thereof in each county, such *Page 186 
value to be determined by ascertaining what proportion the track mileage in the county bears to the total track mileage in the State and taking a like proportion of the total track valuation for the track valuation in the county; that then there should be ascertained the value of lots, or parts of lots, not leased or rented, and the value of terminal facilities in each county which should be apportioned for the purposes of State and county taxation to the track mileage in the county and the total tax assessed on a mileage basis, that is, the valuation of the lots, or parts of lots, owned and not leased or rented, and the value of terminal facilities, should be added to the value of the track mileage in the county to constitute the county assessment. Now by applying the provisions of Sections 1 and 5 of Article IX of the Constitution, the municipalities in taxing railroad property should follow these principles established by law for State taxation.
In arriving at the value of track mileage, the taxing authorities may not determine the value merely of railroad tracks, but the valuation of track mileage should cover the right-of-way, roadbed and tracks for main lines and the right-of-way, roadbed and tracks for side track, spurs, etc.
For railroad purposes the law contemplates that each track mile is dependent for its value on all other track miles within the unit and for track mile assessment purposes the total miles in the State is the unit.
There is nothing in the original opinion in this case which precludes the municipality from making its own assessment, just as was held to be its right to do in the Ellis case and in the case of A.C.L. Ry. Co. v. Amos, supra. Of course, in determining the values to be placed on lots, parts of lots and terminal facilities, the limited use of the property, together with its earning value, as well as its cost less *Page 187 
depreciation, are elements that should be taken into consideration. See City of Tampa v. Colgan, opinion filed on October 15, 1935.
The principles herein outlined were not followed by the municipality in making the assessment complained of. The judgment entered herein on October 3, 1935, reversing and remanding the cause is now adhered to, as qualified and explained in the opinion on rehearing.
WHITFIELD, C.J., and ELLIS and DAVIS, J.J., concur.
TERRELL and BROWN, J.J., agree to the conclusion.
                ON SECOND PETITION FOR REHEARING.